DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for quantitatively measuring an amount of a non-fluorine anti-soil treatment composition present on a textile substrate comprising all the specific elements with the specific combination including step (a) adding a predetermined amount of a fluorescent indicator (FI) of 1,5 naphthalenedisulfonic acid disodium salt to the non-fluorine anti-soil treatment composition and step (f) comparing the measured fluorescence emission intensity to a predetermined baseline to determine a concentration of FI indicative of a degree of application of the non-fluorine anti-soil treatment composition to the portion of the collected sample in set forth of claim 1, wherein dependent claims 2, 
4-5, and 9-10 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for quantitatively measuring an amount of a non-fluorine anti-soil treatment composition present on a textile substrate comprising all the specific elements with the specific combination including step (a) adding a predetermined amount of a fluorescent indicator (FI) of 1,5 naphthalenedisulfonic acid disodium salt to the non-fluorine anti-soil treatment composition and step (g) comparing the measured fluorescence emission intensity to a predetermined baseline to determine a first degree of application of the non-fluorine anti-soil treatment composition to the isolated at least one face fiber and (h) adjusting one or more parameters of an application or manufacturing process based on the determined first degree of application such that a second degree of the non-fluorine anti-soil treatment composition is applicable to another textile substrate via the adjusted one or more parameters of the application or manufacturing process, wherein the determined first degree of application is a greater degree of application or lesser degree of application than the second degree of application in set forth of claim 11, wherein dependent claim 12 is allowable by virtue of dependency on the allowed claim 11.
Claim 13 is allowable for the reasons presented in the Office action filed on 05/26/22 in pages 11-12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 27, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886